Citation Nr: 0612147	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.

3.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from separate rating decisions by the Atlanta, 
Georgia, Regional Office of the Department of Veterans 
Affairs.  In December 2004, the veteran appeared and 
testified via videoconference transmission before C.W. 
Symanski, who is the Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this claim.  38 U.S.C.A. § 7102(b) 
(West 2002).  In March 2005, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further development.


REMAND

The veteran submitted to the Board additional evidence to be 
considered in his claims, and provided an authorization and 
consent form for VA to obtain evidence from Superior 
Healthcare LLC.  He began treatment with this facility in 
June 2005.  The Board must remand this case to obtain these 
newly identified and relevant treatment records.  38 C.F.R. 
§ 3.159(c)(1) (2005).  Accordingly, the case is REMANDED to 
the RO via the AMC for the following action:

1.  Associate with the claims folder the 
veteran's complete clinic records from Superior 
Healthcare LLC since June 2005.

2.  Upon completion of the above, readjudicate 
the claims to include consideration of all 
evidence submitted into the record since the last 
issuance of a supplemental statement of the case.  
If any benefit sought on appeal remains denied, 
provide the veteran and his representative a 
supplemental statement of the case and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


